Case 1:19-cv-01820-APM Document 1-3 Filed 06/21/19 Page 1 of 4
                                                                  Filed
                                                                  D.C. Superior Coµrt
                                                                  05/28/2019 12:2Btm
                                                                  Clerk of the Cou}t
                                                                                     l
           IN THE SUPERIOR COURT OF THE DISTRICT OF COLUMBIA
                             CIVIL DIVISION                                          I
                                                                                     o
HAZEL BROWN                                                                          i
                                                                                     ~
6320 South Kings Highway                                                             ~
Unit 201                                                                             ~
                                                                                     ~:
, H\
   ùFkÑ]ì F t   v»:   DDSI v                                                         t
                                                                                     ~
             Plaintiff,
                                        •.•.
                                               Case No.   2019 CA 003527 V           I
                                                                                     ~
WASHINGTON METROPOLITAN AREA
TRANSIT AUTHORITY
SERVE:
      General Counsel,
      Patricia î t Lee, Esqu.i.re
      600 5th Street, N.W.
      Washington, . Lg L DI I I V
                                                                                     I
                                                                                     ~


             Defendant.


                                    .COMPLAINT
                                                                                     I
      COMES NOW the Plaintiff Hazel Brown, by and through her

attorneys, ,Joseph g FKKF r a úa , Esquire, FkÑ the H
                                                    Fä firm ?_
                                                                                     Io
Ch a i.k i.n , Sherman, Cammarata   &   Siegel, P.C .. ú and r-e epe c úL
                                                                        _öH
                                                                          L9ç
                                                                                     I'~
                                                                                     '
states as follows:

                                     COUNT I                                         lo
                        (Negligence - Personal )kR
                                                 ö]çC
                                                                                     i'
      l.     This Court has jurisdiction over the within cause                       o
of action pursuant to the Washington Metropolitan Area Trans.i.t                     I
P\ q.i on a I g ?KóFJút . L
                          g L g ?Ñ\ § cáVVI l L         t which provides
                                              I V :DI VcC                            Io
that the Washington Metropolitan Area Transit Authority

(here.i.nafter "WMATA") is liable for its torts and those of ics

directors, officers, employees, and agents, see                    art. XVI, §



                                                                   EXHIBIT A
                                                                                 L
                                                                                     I
                                                                                     ~
Case 1:19-cv-01820-APM Document 1-3 Filed 06/21/19 Page 2 of 4




                                   .   .     ..
80, and which establishes o r rq.i na L jurisdiction in this Court

over ac úions b r ouqh úB aqa ì.ns ú WMATA under the Compact, see id.

art. XVI, § 81;     ?L\ L   Code§ 9-1107.10           (2019}.

        2.   On or about July 18, 2018, at approximately 3:30

p.m.,    Plaintiff Hazel Brown was operating a motor vehicle

proceedinq northbound on Richmond Highway,                 at or near VLú

intersection with Mohawk Lane,             in Fairfax County, Virginia.

        3.   At said time and place, Ebony Alexander was operating

a Metrobus owned by Defendant Washin9ton Metropolitan Transit

Area Authority, with the express permission and consent of

Defendant WMATA, and/or as the agent,                 servant and/or employee

of Defendant WMATA, actin9 within the course and scope of his

emp Loyrnen úL lü said time and place, the driver: of the Metrobu~3,

Ebony Alexander, was proceeding northbound on Richmond Highway

directly behind the Plaintiff's vehicle, at or near its

inter~ection with Mohawk Lane, in Fairfax County, Virginia.

        4.   At said time and place,              Defendant WMATA's agent,

servant, and/or employee, Ebony Al.exander,                negligently operated

the Metrobus in such a manner as to cause it to strike the rear

of the Plaintiff's vehicle, which was lawfully and properly

stopped on said roadway behind a stopped vehicle.

        5.   Defendant WMATI>., act .í nq by and through ì ts agent,

servant, and/or employee, Ebony Alexander, owed a continuing

duty to operate its vehicle in a reasonable and prudent manner




                                                                    EXHIBIT A
         Case 1:19-cv-01820-APM Document 1-3 Filed 06/21/19 Page 3 of 4




         with due regard to other persons then and there lawfully upon

         said roadway,     such as the Plaintiff.

               vL                       , t \ Júì nq j ç FkÑ through ì y nB F; \ kú
                      Defendant ñ - LYxoHo                                         t

         servant,    and/or employee, Ebony Alexander, breached the duties
 II
 fl      owed to the Plaintiff, Hazel Brown. The collision referred to



 II
         herein was caused by the negligence of Defendant WMATA's agent,

         servant, and/or emp Hoyee who, inter .-
                                               alia,                            failed. to maintain a
 IIú]                                           ..-.--..


         proper distance between the Metrobus and the Plaintiff's

         vehicle,    failed to pay full time and attention,                            failed to
 li      maintain a proper lookout,                   failed to operate the Metrobus at a

 Iii     safe and reasonable speed,                   failed to maintain control of the

. II
 ¡¡
 rr
         Metrobus,   failed to operate the Metrobus so as to avoid a


 I~ ìf   collision, and failed to obey the rules and regulations of the

         Corrm~nwealth of Virginia, then and there in full force and
 ìt
 ~t
 :Q      effect. At all times mentioned herein,                               Plaintiff was free

 II      negligence and/or contributory negligence.

              7.     As a direct and proximate result of the Defendant's

         aforesaid negligence,       P-L8LF 1.' k ú· 6 LtoL :r.Lá _:   Haze} Brown suffered injuries

         and damages,    including, but not limited to:                            a traumatic brain

         injury with cognitive deficits; post-traumatic stress disorder;

         multiple cervical and lumbar disc herni.a tìon s with ce r v.ìcal

         cord compression and deformation at C4-C7 requiring surgery; a

         Le _út and r.ì.q h t. hip Lab r FHtear; temporomandibular joint

         disorder; and abdominal and left ankle contusions; she has




                                                                                           EXHIBIT A
Case 1:19-cv-01820-APM Document 1-3 Filed 06/21/19 Page 4 of 4




incurred,    and will continue to incur,                medical and hospital
                                                                                                                                     ~
expenses    .ì n an effort to care for her injuries;                                                   she has                       ¡
suffered,   and will   in the future suffer,

and/or earning capacity; she has incurred costs to ]\ óFìn]n
                                                                      a loss of earnings
                                                                                                                         lI
                                                                                                                                 ¡
property damage to her vehicle and rental car expenses; and she
                                                                                                                                 s'
                                                                                                                                 ~
has suffered,     and will in the _öúL
                                     ö ] \  ö__\ ]t great pain of body                                                              '
                                                                                                                             ~-
                                                                                                                             ¡
                                                                                                                             ~¡
and mind; all of which may         permanent in kFúLö] \ L
                                                                                                                               ~
                                                                                                                         ¡
                                                                                                                         ¡
                                                                                                                             '
     WHEREFORE, Plaintiff' Hazel Brown demands judgment cf and                                                           ~¡

against Defendant Washington Metropolitan Transit Area

Authority in the _öH.1 amount of Five Million Dollars

öBB
   tI I I tI I I L
                  IICt plus pre-judgment interest and co s t.s .

                                         Respectfully submitted,

                                         CHAIKIN, SHERMAN, CAMMARATA
                                              & SIEGEL, P.C.
                                                                                                                         I
                                                                                                                         J
                                                                                                                         I
                                              ...... i •Jo
                                         ,/__ CJ_f,        s e or
                                                         nnC   L¡LnB  Carnma r Fú
                                                                   ìH \.,C,~.•C•    LF
                                                                                 ct.a.

                                         Joseph Cammarata
                                         D.C. Bar No. 389254
                                         1232 Seventeenth Street,
                                         Washington, D.C. 20036
                                         Te.1.:                   (202)                     659-8600
                                         Fax: (202) 659-8680
                                         :ì oe@dc-law.net
                                         '. . ._ .. ... " .. ••••••••••••••••••h ••••••••••• ........ h ,~


                                         At.t.orriey» Eo i: Pl.e in t i i i:

                               JURY DEMAND

     Plaintiff hereby requests a trial by jury as to all issues
triable herein.




                                     O

                                                                                                             EXHIBIT A
